Exhibit 23.1 Volt Information Sciences, Inc. Savings Plan Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statements (Form S-8 No. 333-45903, No. 333-106245, and No. 333-152661), pertaining to the Volt Information Sciences, Inc. Savings Plan, of our report dated June 28, 2010, with respect to the financial statements and supplemental schedule of the Volt Information Sciences, Inc. Savings Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2009. /s/Mitchell & Titus, LLP New York, New York June 28, 2010 19
